Citation Nr: 1212760	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  04-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, postoperative aneurysm, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana, which denied service connection for PTSD and hypertension, postoperative aneurysm.  The Veteran appeared at a videoconference hearing before a Veterans Law Judge in May 2006.  A transcript of the hearing is of record. 

In August 2006, April 2008, and July 2010, the Board remanded this case.  

In a March 2011 rating decision, service connection for PTSD was granted.  A 50 percent rating was assigned effective November 28, 2011.  In May 2011, a notice of disagreement was received as to the assigned rating.

In January 2012, the Veteran was sent a letter to determine if he wanted another Board hearing since the Veterans Law Judge who conducted the May 2006 hearing had left her employment at the Board.  In response, the Veteran indicated that he wanted a Travel Board hearing at the Houston, Texas RO, since he had moved to Texas.  

In February 2011, the Veteran submitted a statement indicating that he wanted to claim service connection for a stroke and all complications, to include night sweats and left arm neurological deficits.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As noted above, the Veteran has expressed disagreement with the assigned initial 50 percent rating for service-connected PTSD.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

In addition, as noted above, the Veteran has requested a Travel Board hearing at the Houston, Texas RO.  Therefore, he should be scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent a statement of the case as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

2.  The Veteran should be scheduled for a Travel Board Hearing at the RO in Houston, Texas.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

